DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the amendment dated 17 April 2020, the following has occurred: Claims 1, 4, and 5 have been amended.
Claims 1-18 are pending.

Status of the Application
Claims 1-18 have been examined in this application.  This communication is the first action on the merits.

Claim Objections
Claims 8, 10, 11, 17, and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 8, 10, 11, 17, and 18 have not been further treated on the merits.
Claim 15 is objected to because it recites a dependency on itself.  For purposes of examination, claim 15 is understood to be a dependent claim of claim 14.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/847,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the reference application anticipate the broader claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/847,043 (reference application) in view of applicant admitted prior art.  Claim 9 recite additional aspects pertaining to usage of standard depression scores (See applicant’s specification, [0069]) which would have been obvious with the motivation of referencing appropriate clinical scales. 
This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/847,043 (reference application) in view of Jain (Pub. No. 2012/0289791).  Claim 13 recite additional aspects pertaining to usage of computer hardware taught by Jain (See [0075]) which would have been obvious with the motivation of using suitable electronics (See Jain, [0075]).
This is a provisional nonstatutory double patenting rejection.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/847,043 (reference application) in view of Clancy et al (Clancy, Megan, Michelle Drerup, and Amy Burleson Sullivan. "Outcomes of cognitive-behavioral treatment for insomnia on insomnia, depression, and fatigue for individuals with multiple sclerosis: a case series." International journal of MS care 17.6 (2015): 261-267.).  Claim 16 recite additional aspects pertaining to usage cognitive-behavioral therapy on MS patients with RRMS (See page 262, right column, cognitive behavioral therapy for depression in individuals with MS, page 263, Methods, patients with RRMS, page 265, Depression) which would have been obvious with the motivation of improving symptoms of patients (See Clancy page 261, Results, Conclusions).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depression associated with multiple sclerosis, wherein (i) the medicament is provided in combination with a computer-implemented device; and (ii) the computer-implemented device comprises [particulars of the device and steps performed by the device],” without positively reciting any process steps, machine components, or article of manufacture.  It is unclear what statutory class is intended, and what the scope of the claim might be in such a “use.”  It is unclear what is covered by use of disease-modifying therapy which consists of a medication provided in combination with a computer-implemented device with particulars of the device.  The claim is not recited in a manner to positively recite any process steps, machine components, or article of manufacture.  It is noted that the claim is not directed to a particular medicament or computer-implemented device, but merely use of such a device without positively reciting any steps performed in such a use.
Claims 2, 4, 5, 6, and 7 recite “use of” a disease-modifying therapy for multiple sclerosis or an antidepressant without positively reciting any process steps, machine components, or article of manufacture.  It is unclear what statutory class is intended, and what the scope of the claim might be in such a “use.”  It is unclear what is covered by use of disease-modifying therapy which consists of a medication provided in combination with a computer-implemented device with particulars of the device.  The claim is not recited in a manner to positively recite any process steps, machine components, or article of manufacture.  It is noted that the claim is not directed to a particular medicament or computer-implemented device, but merely use of such a device without positively reciting any steps performed in such a use.
Dependent claims 3, 8, 9, 10, and 11 each recite further descriptions of “use of” the respective claims upon which they depend and incorporate the deficiencies.  Regarding further limitations in each of these claims, it is similarly unclear what statutory class is intended, and what the scope of the claim might be in such a “use.”  It is unclear what is covered by use of disease-modifying therapy which consists of a medication provided in combination with a computer-implemented device with particulars of the device.  The claim is not recited in a manner to positively recite any process steps, machine components, or article of manufacture.  It is noted that the claim is not directed to a particular medicament or computer-implemented device, but merely use of such a device without positively reciting any steps performed in such a use.
Regarding claims 3-7, 15, and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
It is noted that multiple dependent claims which were not treated on the merits may also contain similar issues.
Regarding claims 9 and 13, the phrase "for example" following a list of other items renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
It is noted that multiple dependent claims which were not treated on the merits may also contain similar issues.
Regarding claims 13 and 16, the phrase "in particular" following a list of other items renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
It is noted that multiple dependent claims which were not treated on the merits may also contain similar issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 and 9 each recite use claims which do not purport to claim a process, machine, manufacture, or composition of matter.  Each claim recites “use of” a disease-modifying therapy for multiple sclerosis or an antidepressant without positively reciting any process steps, machine components, article of manufacture, or composition of matter.
Claims 1-7, 9, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 12-13) and process (claims 14-16) which recite steps of presenting choices and collecting information for a journal entry in tracking feeling information, automatic thought information, and thinking trap information.  Claims 1-7 and 9 are similarly understood to be directed to the same steps of presenting choices and collecting information for a journal entry in tracking feeling information, automatic thought information, and thinking trap information.
These steps of presenting choices and collecting information for a journal entry in tracking feeling information, automatic thought information, and thinking trap information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed toward soliciting and recording human feeling and thought information from humans over the course of a treatment.  Independent claims 4-7 additionally recite performance of behavioral therapy, which is a specific method of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, behavioral therapy is a specific method of organizing human activity, claims 3, 9, 13, and 15, reciting particular aspects of how human feeling and thought information can be collected from humans).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of steps of presenting information and receiving inputs amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0097], [0238]-[0241], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving information with a computer amounts to mere data gathering, recitation of particular types of human feeling and thought information amounts to selecting a particular data source or type of data to be manipulated, recitation of generating and modifying a journal entry amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as treatment of a multiple sclerosis patient with depression or depressive disorders, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 9, 13, and 15).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving and storing information in an electronic journal; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving and storing information in an electronic journal, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 9, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, usage of well-known clinical scales, see applicant’s specification [0069]).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-7, 9/4, and 9/6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deCharms (Pub. No. 2016/0005320).
Regarding claim 4, deCharms discloses use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depression associated with multiple sclerosis (understood to be a non-limiting statement of intended use), wherein
i) the medicament is provided in combination with a digital-therapeutic (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression); and
ii) the digital-therapeutic delivers behavioral therapy (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression), such as cognitive behavioral therapy (understood to be non-limiting exemplary language, regardless, see [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression).
Regarding claim 5, deCharms discloses use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depressive disorder associated with multiple sclerosis (understood to be a non-limiting statement of intended use), wherein
i) the medicament is provided in combination with a digital-therapeutic (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression); and
ii) the digital-therapeutic delivers behavioral therapy (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression), such as cognitive behavioral therapy (understood to be non-limiting exemplary language, regardless, see [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression).
Regarding claim 6, deCharms discloses use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depression associated with multiple sclerosis (understood to be a non-limiting statement of intended use), wherein the use is combined with computer-implemented behavioral therapy (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression), such as computer-implemented cognitive behavioral therapy (understood to be non-limiting exemplary language, regardless, see [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression).
Regarding claim 7, deCharms discloses use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depressive disorder associated with multiple sclerosis (understood to be a non-limiting statement of intended use), wherein the use is combined with computer-implemented behavioral therapy (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression), such as computer-implemented cognitive behavioral therapy (understood to be non-limiting exemplary language, regardless, see [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression).
Regarding claims 9/4 and 9/6, deCharms discloses the limitations of claims 4 and 6.  deCharms further discloses:
wherein the treatment of depression associated with multiple sclerosis is characterized by the reduction of depressive symptoms (See [0310], track symptoms over time, BDI score, [0380]), for example, wherein the depressive symptoms are one or more depressive symptoms selected from the group according to the Montgomery-Asberg Depression Rating Scale, the Beck Depression Inventory (e.g, BDI-11)  or the Patient Healthy Questionnaire-9 (PHQ-9) (understood to be non-limiting exemplary language, regardless, see [0310], track symptoms over time, BDI score, [0380]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9/1, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (Pub. No. 2012/0289791) in view of deCharms (Pub. No. 2016/0005320), Ono (Pub. No. 2016/0117597), and Heaven (Pub. No. 2011/0289443).
Regarding claim 1, Jain discloses use of a disease-modifying therapy for multiple sclerosis or an antidepressant, for the manufacture of a medicament for the treatment of depression associated with multiple sclerosis (understood to be a non-limiting statement of intended use), wherein
(i) the medicament in combination with a computer-implemented device (See [0143], measuring biomarkers to correlate with drug response, [0151]); and
(ii) the computer-implemented device comprises:
a display (See Fig 1, Fig 4, [0068]);
an input device (See Fig 1, Fig 4, [0068]);
one or more processors (See [0404]-[0406]); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (See [0404]-[0406]):
displaying, on the display, a feeling selection interface, the feeling selection interface presenting a plurality of feeling interface elements, each feeling interface element being associated with a particular feeling (See Fig 4, [0070], [0071], [0076]);
while displaying the feeling selection interface, receiving, via the input device, a first sequence of inputs, the first sequence of inputs including a feeling selection input, the feeling selection input corresponding to a particular feeling interface element (See Fig 4, [0070], [0071], [0076]);
in response to receiving the feeling selection input (See Fig 4, [0070], [0071], further opportunities for inputs at later timestamps following previous inputs, [0076], also see [0066], [0076], [0120]), displaying, on the display, a feeling spectrum interface, the feeling spectrum interface presenting a plurality of intensities associated with the particular feeling (See Fig 4, [0070], [0071], [0076]);
while displaying the feeling spectrum interface, receiving, via the input device, a second sequence of inputs, the second sequence of inputs including a first feeling intensity input, the first feeling intensity input corresponding to a first intensity of the plurality of intensities (See Fig 4, [0070], [0071], [0076]);
in response to receiving the input, displaying, on the display, the feeling spectrum interface (See Fig 4, [0070], [0071], [0076]);
while displaying the feeling spectrum interface, receiving, via the input device, a fifth sequence of inputs, the fifth sequence of inputs including a second feeling intensity input, the second feeling intensity input corresponding to a second intensity of the plurality of intensities (See Fig 4, [0070], [0071], [0076]);
generating, for display on the display, a journal entry, the journal entry indicating at least any difference between the first feeling intensity input and the second feeling intensity input (See Fig 4, [0070], [0071], [0076], also see [0074], [0214], trends);
Jain describes inputting information pertaining to psychological state and intensity in relation to behavioral states and other tracked information along with timestamps.  Jain specifically contemplates that these steps may be performed in any order (See Jain, [0066], [0076], [0120]).  As the steps recited as responsive to other steps do not give any particular description of timing or criticality of timing, these teachings of repeating steps at different orders are understood to make it obvious to meet the language of steps to input one set of information as responsive to other steps to input other information.
Jain describes monitoring biomarkers to correlate with drug response (See [0143], [0151]), but does not expressly describe providing a medication along with a computer-implemented device.  deCharms teaches:
(i) the medicament is provided in combination with a computer-implemented device (See [0257], [0307], combination of medication and software support, [0288], cognitive behavioral therapy, [0310], pharmaceutical plus cognitive treatment for depression)
deCharms teaches a system for combining administration of a pharmaceutical product with a computer program product with the motivation of improving effects of the treatment (See deCharms, [0307]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of monitoring efficacy of stress-related therapies of Jain so as to have included user interfaces for alternative thought information, in accordance with the teaching of deCharms, in order to improve effects of the treatment (See deCharms, [0307]).
	Jain does not teach aspects pertaining to automatic thoughts; however, these aspects are taught by Ono:
in response to receiving the first feeling intensity input, displaying, on the display, an automatic thought selection interface, the automatic thought selection interface presenting a plurality of automatic thought interface elements, each automatic thought interface element being associated with a particular automatic thought (See Fig 20, automatic thoughts and counterevidence, [0218], Fig 18, Fig 19, [0178], [0179]);
while displaying the automatic thought selection interface, receiving, via the input device, a third sequence of inputs, the third sequence of inputs including an automatic thought selection input, the automatic thought selection input corresponding to a particular automatic thought interface element (See Fig 20, automatic thoughts and counterevidence, [0218], Fig 18, Fig 19, [0178], [0179]);
in response to receiving the automatic thought selection input, displaying, on the display, an alternative thought selection interface, the alternative thought selection interface presenting a plurality of alternative thought interface elements, each alternative thought interface element being associated with a particular alternative thought (See Fig 20, automatic thoughts and counterevidence, [0218], Fig 18, Fig 19, [0178], [0179]);
while displaying the alternative thought selection interface, receiving, via the input device, a fourth sequence of inputs, the fourth sequence of inputs including an alternative thought selection input, the alternative thought selection input corresponding to a particular alternative thought interface element (See Fig 20, automatic thoughts and counterevidence, [0218], Fig 18, Fig 19, [0178], [0179]);
Ono teaches a system for automatic thought extraction which includes user interfaces for alternative thought information with the motivation of improving counseling systems and related user interfaces (See Ono, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Jain/deCharms so as to have included user interfaces for alternative thought information, in accordance with the teaching of Ono, in order to improve counseling systems and related user interfaces (See Ono, [0010]).
	Neither Jain nor Ono teach aspects pertaining to thinking traps, per se; however, these aspects are taught by Heaven:
in response to receiving the automatic thought selection input, displaying, on the display, a thinking traps interface, the thinking traps interface presenting a plurality of thinking trap interface elements associated with the particular automatic thought interface element, each thinking trap interface element being associated with a particular thinking trap (See Fig 4, [0038]);
while displaying the thinking traps interface, receiving, via the input device, a sixth sequence of inputs, the sixth sequence of inputs including one or more thinking trap selection inputs, the one or more thinking trap selection inputs corresponding to one or more particular thinking trap interface elements (See Fig 4, [0038]); and
wherein the journal entry is modified to further indicate the one or more particular thinking trap interface elements (See Fig 4, [0038], also see [0048], [0049]).
Heaven teaches a system for behavioral training which includes user interfaces for thinking traps with the motivation of improving systems for managing behavioral change (See Heaven, [0004], [0038]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Jain/Ono so as to have included user interfaces for thinking trap information, in accordance with the teaching of Heaven, in order to improve systems for managing behavioral change (See Heaven, [0004], [0038]).
 	Each of the references depict and describe different sets of information being collecting responsive to other sets of information, as cited above.  Jain specifically contemplates that these steps may be performed in any order (See Jain, [0066], [0076], [0120]).  As the steps recited as responsive to other steps do not give any particular description of timing or criticality of timing, these teachings of repeating steps at different orders are understood to make it obvious to meet the language of steps to input one set of information as “in response to” other steps to input other information.
Regarding claim 2, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 1.  Claim 2 recites the same, or similar, limitations as claim 1.  Claim 2 is different in that claim 2 recites a slightly different preamble compared to claim 1.  Claims 2 is accordingly rejected for the same reasons articulated with respect to claim 1, above.
Regarding claim 3, Jain in view of deCharms, Ono, and Heaven teach the limitations of claims 1 and 2.  Jain further discloses:
wherein the computer-implemented device delivers behavioral therapy, such as cognitive behavioral therapy (See [0074], [0310], [0311], cognitive reframing).
Regarding claim 9/1, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 1.  Jain does not teach; however, deCharms further teaches:
wherein the treatment of depression associated with multiple sclerosis is characterized by the reduction of depressive symptoms (See [0310], track symptoms over time, BDI score, [0380]), for example, wherein the depressive symptoms are one or more depressive symptoms selected from the group according to the Montgomery-Asberg Depression Rating Scale, the Beck Depression Inventory (e.g, BDI-11)  or the Patient Healthy Questionnaire-9 (PHQ-9) (understood to be non-limiting exemplary language, regardless, see [0310], track symptoms over time, BDI score, [0380]).
deCharms teaches a system for combining administration of a pharmaceutical product with a computer program product with the motivation of improving effects of the treatment and tracking symptoms over time (See deCharms, [0307], [0310]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Jain/deCharms/Ono/Heaven so as to have included usage of BDI scores, in accordance with the teaching of deCharms, in order to improve effects of the treatment and track symptoms over time (See deCharms, [0307], [0310]).
Regarding claim 12, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 1.  Claim 12 recites the same, or similar, limitations as claim 1.  Claim 12 is directed to a computer which performs the steps described in claim 1.  Claim 12 is rejected for the same reasons articulated with respect to claim 1, above.
Regarding claim 13, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 12.  Jain further discloses:
wherein the computer-implemented device is a computer-implemented mobile device, for example selected from the group consisting of a smartphone (understood to be non-limiting exemplary language, regardless, see [0075]), a laptop computer, a tablet computer and a wearable computer; in particular a smartphone (understood to be non-limiting exemplary language, regardless, see [0075])
Regarding claim 14, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 1.  Claim 12 recites the same, or similar, limitations as claim 1.  Claim 14 is directed to a method comprising steps which are described in claim 1.  Claim 14 is rejected for the same reasons articulated with respect to claim 1, above.
Regarding claim 15, Jain in view of deCharms, Ono, and Heaven teach the limitations of claims 1 and 2.  Jain further discloses:
wherein the behavioral therapy is cognitive behavioral therapy (See [0074], [0310], [0311], cognitive reframing), such as cognitive behavioral therapy that focuses on mood management or coping with symptoms of multiple sclerosis (understood to be non-limiting exemplary language).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (Pub. No. 2012/0289791) in view of deCharms (Pub. No. 2016/0005320), Ono (Pub. No. 2016/0117597), Heaven (Pub. No. 2011/0289443), and Clancy et al (Clancy, Megan, Michelle Drerup, and Amy Burleson Sullivan. "Outcomes of cognitive-behavioral treatment for insomnia on insomnia, depression, and fatigue for individuals with multiple sclerosis: a case series." International journal of MS care 17.6 (2015): 261-267.).
Regarding claim 16, Jain in view of deCharms, Ono, and Heaven teach the limitations of claim 15.  Jain does not teach; however, Clancy teaches:
wherein multiple sclerosis is selected from relapsing-remitting multiple sclerosis (RRMS), primary-progressive multiple sclerosis (PPMS), secondary-progressive multiple sclerosis (SPMS) (See page 262, right column, cognitive behavioral therapy for depression in individuals with MS, page 263, Methods, patients with RRMS, page 265, Depression).; such as relapsing SPMS and non-relapsing SPMS), progressive-relapsing multiple sclerosis (PRMS), relapsing multiple sclerosis (RMS) and clinically isolated syndrome (CIS); in particular RRMS or CIS (understood to be non-limiting exemplary language, regardless, see page 262, right column, cognitive behavioral therapy for depression in individuals with MS, page 263, Methods, patients with RRMS, page 265, Depression).
Clancy teaches usage of cognitive-behavioral therapy on MS patients with RRMS with the motivation of improving symptoms of patients (See Clancy page 261, Results, Conclusions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Jain/deCharms/Ono/Heaven so as to have included usage of cognitive-behavioral therapy on MS patients with RRMS, in accordance with the teaching of Clancy, in order to improve symptoms of patients (See Clancy page 261, Results, Conclusions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chalk (Chalk, Holly McCartney. "Mind over matter: cognitive–behavioral determinants of emotional distress in multiple sclerosis patients." Psychology, Health and Medicine 12.5 (2007): 556-566.) describes usage of cognitive behavioral therapy for MS patients with depressive disorders.
Dindo (Dindo, Lilian, Julia R. Van Liew, and Joanna J. Arch. "Acceptance and commitment therapy: a transdiagnostic behavioral intervention for mental health and medical conditions." Neurotherapeutics 14.3 (2017): 546-553.) describes use of acceptance and commitment therapy, a form of cognitive behavioral therapy, through usage of a smartphone app and specifically considers usage of ACT for patients with multiple sclerosis as well as depression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619